 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        MARK EDWARD MINIE,                                  CASE NO. 3:18-cv-05364-RJB
11
                                  Plaintiff,                ORDER ON DEFENDANTS’
12                v.                                        MOTION FOR SUMMARY
                                                            JUDGMENT
13      SELENE FINANCE L.P., a foreign
        corporation, and MTGLQ INVESTORS,
14      L.P, a foreign limited partnership,
15                                Defendants.

16

17
            THIS MATTER comes before the Court on Defendants’ Motion for Summary Judgment
18
     on All Claims against Mark Minie (Dkt. 50). The Court has considered the pleadings filed
19
     regarding the motion and the remainder of the file herein. For the reasons provided below,
20
     Defendants’ Motion for Summary Judgment on All Claims against Mark Minie (Dkt. 50) should
21
     be denied.
22

23

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 1
 1                                           I.       BACKGROUND

 2           This case arises from a dispute over a mortgage and foreclosure proceedings. Dkt. 49.

 3   Defendants are MTGLQ Investors, L.P. (“MTGLQ”), as the mortgage beneficiary to Plaintiff’s

 4   defaulted loan, and Selene Finance, L.P. (“Selene”), as the loan servicer and debt collector acting

 5   on behalf of Defendant MTGLQ. Dkt. 49, at 2–3. Plaintiff’s former place of residence was the

 6   real property at issue in this action. Dkt, 49, at 2.

 7           Plaintiff alleges that this case is about Defendants’ “refusal to approve a market value

 8   offer for sale, … its costly delay, its misleading misrepresentations, and its evasion of regulatory

 9   mitigation. These tactics … unecessarily [sic] inflated the unpaid principal balance [of the

10   mortgage,] making it more difficult for the fair market value to meet or come close to Selene’s

11   unrealistic demanded price.” Dkt. 58-1, at 2.

12           In November 2007, Plaintiff executed a note promising repayment of a $400,000 loan

13   secured by a Deed of Trust encumbering Plaintiff’s residential property in Jefferson County,

14   Washington. Dkt. 50, at 2. In June 2015, Plaintiff defaulted on the mortgage. Dkt. 49, at 4. At

15   that time, the Deed of Trust beneficiary and loan servicer was Nationstar Mortgage LLC

16   (“Nationstar”). Dkts. 49, at 4; 50, at 2. Nationstar was represented by Defendants’ counsel,

17   McCarthy & Holthus LLP. Dkt. 50, at 3. In February 2017, the Deed of Trust was assigned by

18   Nationstar to MTGLQ, and McCarthy & Holtus LLP took over representation of MTGLQ. Dkt.

19   50, at 3.

20           Plaintiff obtained a state-sponsored housing counselor for mediation with the beneficiary.

21   Dkts. 49, at 4; 50, at 3. The beneficiary denied all options that would allow Plaintiff to keep the

22   property and modify the debt due to Plaintiff’s previously failed loan modifications and

23   insufficient income. Dkts. 49, at 4; and 50, at 3. By December 2016, Plaintiff apparently had no

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 2
 1   options to retain the property. Dkt. 49, at 4. In April 2017, Plaintiff’s housing counselor

 2   submitted to the parties a proposed short sale contract with a closing date set for the end of May

 3   2018. Dkts. 49, at 3–4; 50, at 3.

 4          Plaintiff alleges that Selene failed to respond to Plaintiff’s housing counselor’s requests

 5   for responses to the short sale offer and excluded Plaintiff’s housing counselor from necessary

 6   communication. Dkt. 49, at 4. Plaintiff alleges that Defendants’ numerous delays required

 7   postponement and the eventual termination of the foreclosure mediation. Dkt. 49. Plaintiff also

 8   alleges that Selene’s lawyer misrepresented attempts to communicate. Dkt. 49, at 4–5.

 9          Plaintiff alleges that Selene unreasonably stated the property was worth more than the

10   sale price, without accounting for the actual condition of the property or customary closing costs.

11   Dkt. 49, at 5. Plaintiff argues that Selene’s unreasonable demands “raised the possibility that

12   Selene had either not performed the interior inspection as they stated they would, or they were

13   simply disregarding it.” Dkt. 49, at 5.

14          Plaintiff alleges that, in late June 2017, Selene demanded that the property be sold for

15   $230,000; however, the only offers received had been for $190,000 and $175,000. Dkt. 49, at 5.

16   Mr. Michael Lindekugal, Plaintiff’s short sale real estate agent, wrote to the Parties in mediation

17   that he originally listed the property at $275,000 in January 2017. Dkt. 2-1, at 10. Mr.

18   Lindekugal wrote that he dropped the sale price three times in 5% increments ($261,250;

19   $248,167; and $235,759). Dkt. 2-1, at 10. When it appeared uncertain that the $190,000 short

20   sale would be completed, he wrote: “If we have to put it back on the market, then we will have to

21   reduce the price below $235k to get another offer.” Dkt. 2-1, at 10.

22          Plaintiff alleges that, by July 20, 2017, Plaintiff’s housing counselor and the foreclosure

23   mediator had not received a substantive response from Selene. Dkt. 49, at 5. On August 1, 2017,

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 3
 1   Plaintiff requested to close mediation and have the mediator certify Selene’s bad faith

 2   participation in foreclosure mediation. Dkt. 2-1, at 17.

 3           On August 1, 2017, the mediator certified Selene’s bad faith participation in mediation.

 4   Dkts. 2-1, at 3; and 49, at 5.

 5           Plaintiff alleges that “later in 2017, Selene again accepted a short sale approval

 6   application from Plaintiff, but again denied the approval using the same unreasonable basis.”

 7   Dkt. 49, at 6.

 8           The Parties reentered foreclosure mediation. Dkt. 49, at 6. Plaintiff executed a deed-in-

 9   lieu of foreclosure agreement (“DIL”) requiring Plaintiff to vacate the property, show clear and

10   marketable title, and voluntarily deed the property to MTGLQ. Dkt. 49, at 6. In order to clear

11   title, Selene prepared an application for release of an Internal Revenue Service (“IRS”) tax lien

12   from the property, which Plaintiff alleges Selene completed with false and misleading

13   information that would have likely resulted in the IRS’s denial of the application. Dkt. 49, at 6.

14   Plaintiff alleges that he later completed the forms through his real estate agent, which required

15   that he pay for an updated appraisal. Dkt. 49, at 6.

16           On April 27, 2018, the IRS noted that, based on Plaintiff’s application, the lien on the

17   property was valueless, so it approved the application with a conditional commitment valid for

18   30 days, which required Plaintiff to be divested of all rights, title, and interest in the property.

19   Dkts. 2-2; and 49, at 6. Plaintiff alleges that he made arrangements to move before May 27,

20   2018, and vacated the premises. Dkt. 49, at 7.

21           On May 9, 2018, Plaintiff filed the instant case against Defendants. Dkt. 1. Plaintiff

22   alleges that, at the foreclosure mediation conference held on May 23, 2018, four days before

23   expiration of the IRS lien release approval, Selene “revok[ed] the DIL Agreement because

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 4
 1   plaintiff had filed this lawsuit. Selene invoked the termination clause in the DIL Agreement

 2   falsely stating that the litigation affected title to the property or interfered with a valid transfer of

 3   clear and marketable title.” Dkt. 49, at 7. Plaintiff continues, “Selene’s revocation is what

 4   affected title to the property by allowing the IRS lien release to expire. Now, title to the property

 5   is no longer clear or marketable[.]” Dkt. 49, at 7.

 6           Plaintiff’s Second Amended Complaint alleges six claims: (1 & 2) Selene and MTGLQ’s

 7   violations of the Washington Consumer Protection Act (“CPA”), RCW 19.86 et. Seq.; (3)

 8   Selene’s violation of the Real Estate Settlement Procedures Act (“RESPA”) 12 U.S.C. § 2601,

 9   et. seq.; (4 & 5) Selene and MTGLQ’s breaches of contract; and (6) Defendants’ negligent

10   misrepresentation. Dkt. 58-1.

11           Defendants argue that numerous facts in Plaintiff’s operative complaint “are either

12   demonstrably false or misleading[.]” Dkt. 50, at 6. Defendants counterclaim that Plaintiff

13   defaulted on a loan held by MTGLQ. Dkt. 13. Defendants seeks judicial foreclosure and money

14   judgment on the unpaid debt, including interest and fees over $532,855. Dkt. 13.

15           Defendants filed the instant motion for summary judgment requesting (1) judgment

16   against Plaintiff on the unpaid debt and a decree of foreclosure, and (2) dismissal of Plaintiff’s

17   claims with prejudice.

18                                             II.     DISCUSSION

19       A. SUMMARY JUDGMENT STANDARD

20           Summary judgment is proper only if the pleadings, discovery and disclosure materials on

21   file, and affidavits, if any, show that there is no genuine issue as to any material fact and that the

22   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

23   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 5
 1   showing on an essential element of a claim in the case on which the nonmoving party has the

 2   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of

 3   fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for

 4   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

 5   (1986); see also Fed. R. Civ. P. 56(d). Conversely, a genuine dispute over a material fact exists if

 6   there is sufficient evidence supporting the claimed factual dispute, requiring a judge or jury to

 7   resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253

 8   (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors Association, 809 F.2d 626, 630

 9   (9th Cir. 1987).

10       B. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

11           Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

12   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

13   for Humanities, Inc., 518 U.S. 415, 427 (1996).

14       C. CLAIMS ONE & TWO1 - WASHINGTON CONSUMER PROTECTION ACT

15           In 2011, the Washington State legislature enacted the Foreclosure Fairness Act (“FFA”),

16   RCW 61.24.163. Brown v. Washington State Dep't of Commerce, 184 Wn.2d 509, 514 (2015)

17   (internal citations omitted). “Under the FFA, the Department of Commerce … administers a

18   mediation program to encourage home loan modifications in lieu of foreclosures. In that

19   program, a beneficiary of a deed of trust must mediate with a residential borrower before the

20   borrower's home may be foreclosed.” Id. “After the notice of default has been issued, the FFA’s

21   foreclosure mediation program becomes available to qualified parties. To gain access, a

22
     1
23     Plaintiff makes separate CPA claims against Selene and MTGLQ. Dkt. 49, at 8, 15. However, the Court considers
     each claim together. Plaintiff alleges that MTGLQ acted through its agent, Selene. Dkt. 49, at 15. Otherwise, the
     allegations against both defendants are identical. See Dkt. 49.
24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 6
 1   government-certified housing counselor or an attorney must refer the borrower to the mediation

 2   program.” Id., at 516. Once “the parties are referred to mediation, the statute directs the borrower

 3   and the beneficiary to exchange certain information with each other and with the mediator.” Id.,

 4   at 517. After the exchange of information, the mediator must send written notice to the parties

 5   that notifies the parties, that, “among other things, a person with authority to modify the loan

 6   must be present in the mediation.” Id., at 518. A mediator must certify the results of the

 7   mediation, and whether the parties acted in good faith. RCW 61.24.163(10)–(12). “It is an unfair

 8   or deceptive act in trade or commerce and an unfair method of competition in violation of the

 9   Consumer Protection Act, chapter 19.86 RCW, for any person or entity to: (a) Violate the duty of

10   good faith under RCW 61.24.163.” RCW 61.24.135(2)

11          To make a CPA claim, “a plaintiff must establish five distinct elements: (1) unfair or

12   deceptive act or practice; (2) occurring in trade or commerce; (3) public interest impact; (4)

13   injury to plaintiff in his or her business or property; (5) causation.” Hangman Ridge Training

14   Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 780 (1986). “A per se unfair trade practice

15   exists when a statute which has been declared by the Legislature to constitute an unfair or

16   deceptive act in trade or commerce has been violated.” Id., at 786.

17          1. Unfair Deceptive Act or Practice

18          Defendants argues that the mediator is not statutorily authorized to “find the beneficiary

19   in bad faith where no mediation occurs …. because Minie unilaterally cancelled it.” Dkt. 50, at

20   11. Defendants continue, “The mediator’s bad faith certification against the beneficiary was

21   unauthorized.” Dkt. 50, at 11.

22          Defendant’s argument is without merit. To the extent that Defendants collaterally attack

23   the authority of the mediator, that argument is beyond the scope of the instant motion for

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 7
 1   summary judgment. Plaintiff alleges that he withdrew from mediation only following the

 2   beneficiary’s abusive delay and lack of substantive participation, for which it received a

 3   certification of bad faith. Dkt. 58-1, at 7–9. Pursuant to RCW 61.24.135(2), it appears that

 4   Defendants’ bad faith participation in mediation may have been an unfair or deceptive act in

 5   trade or commerce.

 6          2. Occurring in Trade or Commerce

 7          Defendants do not dispute that its alleged conduct occurred in trade or commerce. See

 8   Dkt. 50.

 9          3. Public Interest Impact

10                  In a private action in which an unfair or deceptive act or practice is
                    alleged under RCW 19.86.020, a claimant may establish that the
11                  act or practice is injurious to the public interest because it:

12                  (1) Violates a statute that incorporates this chapter;

13                  (2) Violates a statute that contains a specific legislative declaration
                    of public interest impact; or
14
                    (3)(a) Injured other persons; (b) had the capacity to injure other
15                  persons; or (c) has the capacity to injure other persons.

16   RCW 19.86.093.

17          Regarding a defendant’s unfair or deceptive act, a claimant must show “a real and

18   substantial potential for repetition, as opposed to the hypothetical possibility of an isolated unfair

19   or deceptive act’s being repeated.” Michael v. Mosquera-Lacy, 165 Wn.2d 595, 604–05 (2009)

20   (quotation marks and citation omitted).

21          Defendants argue that the mediator’s conduct “was a far departure from how foreclosure

22   mediations are conducted” and that the mediator “effectively torpedo[ed] the mediation when the

23   attorneys did not respond.” Dkt. 50, at 12. Defendant continues, “The unusual and ultimately

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 8
 1   detrimental handling of the mediation by the mediator in this case is unlikely to be repeated.”

 2   Dkt. 50, at 12–13.

 3          Defendants appear to argue that it is the public interest impact of the mediator’s alleged

 4   conduct that is at issue in this motion for summary judgment—as opposed to the public interest

 5   impact of Defendants’ alleged conduct. Regardless, Plaintiff alleges that Defendants’ conduct

 6   affects the public interest pursuant to RCW 19.86.093 as violations of statutes incorporated

 7   therein and that Defendants’ delay and misrepresentations have the capacity to injure other

 8   persons. Dkt. 58-1, at 11–15.

 9          Plaintiff offered evidence that “Selene’s servicing portfolio involves tens of thousands of

10   loans totaling … billions of dollars.” Dkt. 58-1, at 12. Plaintiff also offered evidence that Selene

11   “is servicing at least 643 loans in Washington amounting to $127,678,834.76. Three hundred

12   sixty seven of those loans are contractually delinquent 30 days or more, and two hundred and

13   forty three of those loans are in loss mitigation.” Dkt. 58-1, at 13. Plaintiff alleges that numerous

14   consumers have posted complaints against Selene online, and that “[t]he majority of the

15   complaints have to do with allegations that Selene lied or other forms of communication

16   evasion.” Dkt. 58-1, at 13.

17          Therefore, it appears that Defendants’ conduct may impact the public interest.

18          4. Injury to Plaintiff in Business or Property

19          Defendants argue that Plaintiff “did not suffer any property damages recoverable under

20   the CPA.” Dkt. 50, at 13. Defendants continue that Plaintiff is not entitled to recover mediation

21   fees, appraisal fees, or expert fees. Dkt. 50, at 13–14.

22

23

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 9
 1           Plaintiff alleges that Defendants’ conduct caused him $12,487.20 in additional

 2   commuting costs, tax consequences of approximately $32,085, over $20,525 in consultant and

 3   expert fees, $600 in foreclosure mediation fees, and $700 for a full appraisal. Dkt. 49, at 13.

 4           Although the Court need not determine what fees may be recoverable at this time, it

 5   appears that Defendants’ alleged conduct may have resulted in some injury to Plaintiff in

 6   business or property.

 7           5. Causation

 8           Defendants argue that “[t]he beneficiary had no obligation to approve … the short-sale of

 9   the Property for $190,000.00—and Minie cannot claim to have been damaged under [sic] as a

10   result of the denial.” Dkt. 40, at 13. Defendants continue, “Plus, other foreclosure alternatives

11   could have been explored through mediation with the beneficiary[.]”

12           Of course, Plaintiff alleges that the beneficiary failed to substantively participate in

13   mediation, which resulted in the Plaintiff being unable to dispose of the property and the

14   mediator issuing a certification of bad faith against the beneficiary. Dkt. 49. Plaintiff further

15   alleges that “[b]ut for Selene’s dilatory and misleading conduct plaintiff would not be incurring

16   the additional costs and expenses described above.” Dkt. 49, at 13.

17           Therefore, it appears that Defendants’ alleged conduct may have caused injury to the

18   Plaintiff.

19           6. Conclusion

20           With respect to the CPA claims, Defendants have failed to meet their burden for

21   summary judgment. Plaintiff has offered numerous specific facts supported by affidavits and

22   declarations that contradict facts offered by Defendants.

23

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 10
 1       D. CLAIM THREE - REAL ESTATE SETTLEMENT PROCEDURES ACT

 2           Plaintiff asserts a RESPA claim against Selene for violations of RESPA 12 U.S.C.

 3   2605(f), which are enforceable through 12 C.F.R. § 1024.41, “Loss Mitigation Procedures.”

 4                  If a servicer receives a complete loss mitigation application more
                    than 37 days before a foreclosure sale, then, within 30 days of
 5                  receiving the complete loss mitigation application, a servicer shall:

 6                  (i) Evaluate the borrower for all loss mitigation options available to
                    the borrower; and
 7
                    (ii) Provide the borrower with a notice in writing stating the
 8                  servicer's determination of which loss mitigation options, if any, it
                    will offer to the borrower on behalf of the owner or assignee of the
 9                  mortgage. The servicer shall include in this notice the amount of
                    time the borrower has to accept or reject an offer of a loss
10                  mitigation program as provided for in paragraph (e) of this section,
                    if applicable, and a notification, if applicable, that the borrower has
11                  the right to appeal the denial of any loan modification option as
                    well as the amount of time the borrower has to file such an appeal
12                  and any requirements for making an appeal, as provided for in
                    paragraph (h) of this section.
13
     12 C.F.R. 1024.41(c)(1).
14
             Selene offers three arguments against Plaintiff’s RESPSA claim. Dkt. 57, at 4–5.
15
             First, Selene argues “[t]here is no authority for the proposition that the above-referenced
16
     regulation concerns short sales. The regulation appears to concern repayment plans and
17
     specifically cites ‘loan modification.’” Dkt. 57, at 4. Defendant cites to no authority whatever
18
     for this proposition. Dkt. 57, at 4–5. Regardless, Plaintiff alleges that Selene violated the
19
     RESPA when it failed to timely evaluate Plaintiff’s short sale application and request for loss
20
     mitigation and that it failed to provide important valuation information. Dkts. 49, at 21; and 58-
21
     1, at 16.
22
             Second, Selene argues “even if the regulation did concern short sales, the record does not
23
     demonstrate a violation. The short sale denial was repeatedly and timely communicated to Minie,
24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 11
 1   and so was the reason (offer too low).” Dkt. 57, at 4–5. Plaintiff asserts that there was “a closing

 2   date at the end of May 2018,” as corroborated by Plaintiff’s housing counselor, Ms. Rebecca

 3   Wellnitz. Dkts. 3, at 2; and 49, at 4. Ms. Wellnitz stated that she sent Selene a short sale offer of

 4   $175,000 by April 11, 2017. Dkt. 3, at 2. Ms. Wellnitz also stated that she was uncertain that

 5   Selene had actually been reviewing the short sale and that she did not receive a counter offer

 6   ($270,000) until May 17, 2017. Dkt. 3, at 3–4. Although Selene asserts that its communications

 7   were timely, Plaintiff has offered evidence that it may not have been. Dkt. 49.

 8              Third, Selene argues “[t]here is no evidence of record that Minie Suffered recoverable

 9   damages by not receiving the short sale denial with a certain timeframe.” Dkt. 57, at 4–5.

10   However, Plaintiff alleges that “actual damages amount to $279,172.20, [and] $100,00 for the

11   emotional distress plaintiff suffered[.]” Dkt. 49, at 22.2

12              Therefore, under the RESPA, it appears that Defendants may have failed to timely

13   provide required materials and evaluations to Plaintiff. With respect to the RESPA claim,

14   Defendants have failed to meet their burden for summary judgment.

15         E. CLAIMS FOUR & FIVE3 – BREACH OF CONTRACT

16              To assert a claim for breach of contract, a plaintiff must allege the existence of a valid

17   contract, a breach of the contract, and damages. See Meyers v. State, 152 Wash. App. 823, 827,

18   828 (2009).

19              Here, only one element is disputed: breach of the contract, for which Defendants offer

20   two arguments. Dkt. 50, at 15–16.

21

22   2
         This should not be construed as the Court ruling on what damages may be recoverable.
     3
23     Plaintiff makes separate breach of contract claims against Selene and MTGLQ. Dkt. 49, at 22–24. However, the
     Court considers each claim together. Plaintiff alleges that MTGLQ acted through its agent, Selene. Dkt. 49, at 23.
     Otherwise, the allegations against both defendants are identical. See Dkt. 49.
24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 12
 1           First, Defendants argue that, under the DIL, Minie was obligated to give Selene clear title

 2   before the closing date, which it did not do because the property was encumbered by an IRS tax

 3   lien. Dkt. 50, at 15.

 4           The DIL provides:

 5                   Homeowner acknowledges that he/she/they must be able to
                     provide clear title to the Property …. If there are such mortgages,
 6                   judgments, encumberances, or liens, Homeowner acknowledges
                     and agrees that Homeowner shall either pay them in full or
 7                   negotiate with the other lien holders to release them before the
                     closing date of the Deed-in-Lieu[.]
 8
     Dkt. 12-6, at 4.
 9
             Plaintiff has offered a copy of the IRS conditional commitment to discharge property
10
     from a federal tax lien. Dkt. 2-2. Plaintiff alleges that the conditional release satisfied the DIL’s
11
     requirement for clear and marketable title. Dkt. 49, at 22.
12
             Second, Defendants argue that Plaintiff’s filing of the instant lawsuit breached the terms
13
     of the DIL. Defendants provide no authority for this proposition except that “Selene hired the
14
     undersigned counsel to represent it, and the undersigned determined the lawsuit was a direct
15
     violation of the DIL’s fee prohibition under Section 5.3, which triggered termination under
16
     Sections 14(b) and (h).” Dkt. 50, at 9.
17
             The DIL provides:
18
                     “Homeowner acknowledges, understands, and agrees that Selene
19                   may terminate this agreement at any time if any one or more of the
                     following occur after the Effective Date of this Agreement.
20
                     []
21
                     b. You fail to act in good faith in the connection with the
22                   Agreement.

23                   []

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 13
 1                   h. Any of the provisions set forth in Sections 1 through 14 above
                     are not met and/or otherwise adhered to.
 2
     Dkt. 12-6, at 6.
 3
     Section 5.3 of the DIL provides: “Attorney fees, loss mitigation fees, and other fees incurred by
 4
     Homeowner, if any, will not be paid by Selene.” Dkt. 12-6, at 5.
 5
              Plaintiff alleges that the DIL did not terminate because Plaintiff filed the instant lawsuit
 6
     and that the lawsuit did not invoke any part of the termination clause. Dkt. 58-1, at 18. Plaintiff
 7
     also alleges that it was important to file the lawsuit because the August 2017 bad faith
 8
     certification would not be a defense in any subsequent non-judicial foreclosure action. Dkt. 59-1,
 9
     at 18.
10
              Therefore, it appears that Defendants may have breached the DIL. With respect to the
11
     breach of contract claims, Defendants have failed to meet the burden for summary judgment.
12
         F. CLAIM SIX – NEGLIGENT MISREPRESENTATION
13
              To prevail on a negligent misrepresentation claim in Washington, a plaintiff must prove
14
     by clear, cogent, and convincing evidence that:
15
              (1) the defendant supplied information for the guidance of others in their business
16            transactions that was false, (2) the defendant knew or should have known that the
              information was supplied to guide the plaintiff in his business transactions, (3) the
17            defendant was negligent in obtaining or communicating the false information, (4)
              the plaintiff relied on the false information, (5) the plaintiff’s reliance was
18            reasonable, and (6) the false information proximately caused the plaintiff
              damages.
19
     Specialty Asphalt & Constr., LLC v. Lincoln Cty., 191 Wn.2d 182, 196 (2018) (internal quotation
20
     marks and citations omitted).
21
              Defendants flatly deny that any misrepresentations exist in the record. Dkt. 50, at 16–17.
22
              The operative complaint alleges that Defendants knowingly supplied false information in
23
     the course of their business that Plaintiff reasonably relied on to his detriment. Dkt. 58-1, at 19.
24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 14
 1   Plaintiff—corroborated by the declarations of Ms. Wellnitz, Mr. Lindekugal, and the mediation

 2   bad faith certification and log of substantive communications—maintains that there were four

 3   distinct instances of misrepresentation. Dkt. 58-1, at 19.

 4          Therefore, it appears that Defendants may be liable under a claim of negligent

 5   misrepresentation. With respect to the negligent misrepresentation claim, Defendants have not

 6   met the burden for summary judgment.

 7      G. ALLEGATIONS OF INADMISSIBLE DELCARATIONS

 8          Defendants, in their reply in support of the motion for summary judgment, argue that

 9   numerous affidavits and declarations relied upon by Plaintiff were introduced without personal

10   knowledge or are inadmissible in evidence and should be stricken. Dkt. 57, at 2.

11          Defendants’ argument is without merit. “At the summary judgment stage, we do not

12   focus on the admissibility of the evidence's form. We instead focus on the admissibility of its

13   contents.” Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003). The relevant materials were

14   appropriate for consideration at summary judgment.

15      H. CONCLUSION

16          Plaintiff has offered specific facts supported by affidavits and declarations that contradict

17   facts offered by Defendants. Indeed, there are disputed issues of material fact all over this case.

18   Defendants have failed to meet their burden for summary judgment on all claims. Therefore, the

19   Court should deny Defendant’s motion for summary judgment (Dkt. 50).

20

21

22

23

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 15
 1                                             III.    ORDER

 2          Therefore, it is hereby ORDERED that Selene and MTGLQ’s Motion for Summary

 3   Judgment on All Claims against Mark Minie (Dkt. 50) IS DENIED.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 22nd day of March 2019.

 7

 8                                         A
                                           ROBERT J. BRYAN
 9
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 16
